DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 03/15/2021, in which claims 1-2, 5-7, 15-17, and 18-20 are pending and ready for examination.

Response to Amendment
Claims 1-2, 15-16, and 20 are currently amended.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 102/103 in Remarks filed on 11/08/2021 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Hyun (KR 20180007345 A, English equivalent translation is cited) in view of Lim (US Pub. 20190200040 A1), and Hyun (KR 20180007345 A, English equivalent translation is cited) in view of Lim (US Pub. 20190200040 A1), as applied to claims 1 and 15 above, and further in view of Lee (US Pub. 20200236395 A1).

With respect to claims rejected under 35 USC 102 and 103, the Applicant argues, see Pg. 8, that Hyun does not teach using motion vector difference/offset for the merge mode, but for AMVP. This is addressed by the newly introduced prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20180007345 A, English equivalent translation is cited) in view of Lim (US Pub. 20190200040 A1).

Regarding claim 1, Hyun discloses a method for decoding an image based on an inter-prediction mode by a device, the method comprising (Hyun; Fig. 1, 2, Pg. 16, 1st Para., Pg 2, 6th to 8th Para., Pg. 4, 2nd to 5th Para. A decoding apparatus is used for decoding images based on inter-prediction mode.): 
determining whether a merge mode is applied to a current block among a plurality of inter prediction modes, wherein the plurality of inter prediction modes include the merge mode and a Motion Vector Prediction mode (Hyun; Pg. 23, 4th,24, 6th. A merge mode is determined to be used or not from a number of different inter prediction modes including a merge mode and a AMVP mode.);
configuring, based on the determination that the merge mode is applied to the current block, a merge candidate list based on motion information of a spatial candidate and a temporal candidate for the current block (Hyun; Pg. 69, 1st Para., Pg. 24, 4th to 6th, last Para.,Pg. 25, 1st Para. Implemented via a computer, a decoding system, functioning as a merge candidate list configuring unit, is used to configure a merge candidate list using motion information of at least a spatial candidate and a temporal candidate around a current block in accordance with a merge mode being used.);
obtaining merge motion vector offset precision information related to whether a merge motion vector offset has a fractional pixel precision, wherein the merge motion vector offset precision information is obtained from a picture parameter set (Hyun; Pg. 61, 4th Para., Pg. 62, 6th Para., Pg. 63, 3rd, 4th Para. Merge motion vector offset resolution/offset information is obtained from a picture parameter set, indicating whether a motion vector offset has a fractional pixel precision.); 
derive motion information of a refined merge candidate based on a sum of the merge motion vector offset and a motion vector of the determined merge candidate, and the merge motion vector offset precision information (Hyun; Pg. 69, 1st Para., Pg. 24, 3rd Para. Implemented via a computer, a decoding system is used to derive a refined candidate by summing a motion vector difference and a motion vector of a candidate of a first or a second candidates ordered and indexed in a merge list.); and 
generate a prediction block of the current block based on the motion information of the refined merge candidate (Hyun; Pg. 69, 1st Para., Pg. 24, 4th Para. Implemented via a computer, a decoding system, functioning as a prediction block generating unit, is used to generate a prediction block of a current block in accordance with a refined candidate.).
But it does not specifically determine a merge candidate used with the merge motion vector offset, wherein the merge candidate used with the merge motion vector offset is selected from only a part of merge candidates in the merge candidate list, wherein the part of the merge candidates is first n candidates in the merge candidate list.
However, Lim teaches determine a merge candidate used with the merge motion vector offset, wherein the merge candidate used with the merge motion vector offset is selected from only a part of merge candidates in the merge candidate list, wherein the part of the merge candidates is first n candidates in the merge candidate list (Lim; Para. [0312, 365, 525-526]. A merge candidate with vector difference/offset for inter prediction including merge mode is determined, wherein the merge candidate is determined/selected from no other lists, but only a part of merge candidate in a merge candidate list, and the first N candidates indicates any arbitrary number of candidates in the list.);
derive motion information of a refined merge candidate based on a sum of the merge motion vector offset and a motion vector of the determined merge candidate, and the merge motion vector offset precision information (Lim; Para. [0201], [0312, 365, 525-526]. Implemented via a computer, a decoding system is used to derive a refined candidate by summing a motion vector difference and a motion vector of a candidate of a first or a second candidates ordered and indexed in a merge list in accordance with precision information.); and 
generate a prediction block of the current block based on the motion information of the refined merge candidate (Lim; Para. [0201-202], [0312, 365, 525-526]. Implemented via a computer, a decoding system, functioning as a prediction block generating unit, is used to generate a prediction block of a current block in accordance with a refined candidate.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Hyun to adapt an motion vector processing approach, by incorporating Lim’s teaching wherein a candidate with motion vector offset/difference for merge is used to perform inter prediction, for the motivation to generate prediction blocks by using motion information determined with merge mode (Lim; Abstract.).

Regarding claim 2, modified Hyun teaches obtaining a first syntax element on that the first candidate or the second candidate is selected as the merge candidate being used with the merge motion vector offset (Hyun; Pg. 69, 1st Para., Pg. 8, 8th Para., Pg. 10, 10th to 12th Para., Pg. 24, 3rd Para., Pg. 40, 1st to 2nd Para. Implemented via a computer, a decoding system is used to obtain at least a first syntax element/index indicating a merge candidate for inter prediction of a current block with respect to an order of different candidates in a merge list, wherein a merge candidate is determined from a number of candidates, including at least a first and a second candidate ordered and indexed in a merge list..).

Regarding claim 6, modified Hyun teaches a merge candidate generated based on a weighted average of a pair of predefined candidates is added in the merge candidate list (Hyun; Pg. 32, 5th to 6th Para., Pg. 34, 1st Para. Implemented via a computer, a decoding system, functioning as a merge candidate list configuring unit, is used to include in a merge list a candidate determined from a weighted average of at least a pair of candidates in the merge list.).

a merge candidate generated based on an average of a pair of predefined candidates is added in the merge candidate list (Hyun; Pg. 32, 5th to 6th Para., Pg. 34, 1st Para. Implemented via a computer, a decoding system, functioning as a merge candidate list configuring unit, is used to include in a merge list a candidate determined from an average of at least a pair of candidates in the merge list.).

Claims 15-16, 18-19 are directed to a method for encoding an image based on an inter-prediction mode, the method comprising a sequence of processing steps of a method that are in symmetric/reverse manner of the steps corresponding to the same as claimed in claims 1-2, 6-7, and are non-patentable for the same reason as previously indicated.

Claim 20 is directed to a non-transitory computer-readable medium storing video information generated by performing the steps corresponding to the same as claimed in claim 1, and is non-patentable for the same reason as previously indicated.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20180007345 A, English equivalent translation is cited) in view of Lim (US Pub. 20190200040 A1), as applied to claims 1 and 15 above, and further in view of Lee (US Pub. 20200236395 A1)

Regarding claim 5, modified Hyun teaches the merge motion vector offset (Hyun; Pg. 69, 1st Para., Pg. 24, 3rd Para. Implemented via a computer, a decoding system, functioning as a refined candidate deriving unit, is used to derive a refined candidate by summing a motion vector difference and a motion vector of a candidate indicated by an index.)
But it does not specifically disclose the merge motion vector offset is derived based on a value acquired by multiplying a merge motion vector offset precision by a non-zero integer.
However, Lee teaches the merge motion vector offset is derived based on a value acquired by multiplying a merge motion vector offset precision by a non-zero integer (Lee; Para. [332, 290]. A motion vector difference/offset is determined in accordance with a value obtained from a scaling of the precision/resolution of the motion vector difference/offset.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Hyun to adapt an motion vector processing approach, by incorporating Lee’s teaching wherein scale operations are performed on the MV difference/offset, for the motivation to improving the compression rate about a motion vector resolution by determining the motion vector resolution (Lee; Para. [0016].).

Claim 17 is directed to a method for decoding an image based on an inter-prediction, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Pub 20210195227 A1) teaches generating a merge candidate list with merge candidates having motion vector offsets.
Li (US 20150195562 A1) teaches performing inter prediction using adaptive motion vector resolution signaling for video coding.
Xu (US Pat. 10735763 B2) teaches performing inter prediction using history-based motion vector prediction list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485